DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-18 are currently pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 and 10-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 7,816,121, Pollack et al. 
Regarding claims 1 and 8
Pollack teaches a method of determining a result of an assay in a microfluidic device (electrowetting device on dielectric) [Abstract, Figs. 1, 2, 6 and 9, Col. 57, lines 57-67 and Col. 58, lines 1-3 and 37-44] comprising the steps of: 
dispensing a sample droplet from a sample reservoir onto a first portion of an electrode array (corresponding to a network of electrodes) of the microfluidic device (one or more sample droplets from a subject are dispensed for transport on the 
dispensing a reagent droplet from a reagent reservoir onto a second portion of the electrode array (network of electrodes) of the microfluidic device (reagents, stored in a reservoir, are dispensed on a second portion of the network of electrodes such that interaction of the reagent with the sample can be effected by transport) [Figs. 1, 2, 4, 6 and 9, Col. 8, lines 12-14 and Col. 20, lines 27-29];
controlling actuation voltages applied to the electrode array (network of electrode) of the microfluidic device to mix the sample droplet and the reagent droplet into a product droplet (interaction of the reagent with the sample droplet such that they mix, wherein droplet operations are effected by supplying voltage to the electrodes) [Col. 57, lines 45-56 and Col. 58, lines 40-60];
sensing a dynamic property of the product droplet (droplets are moved from one location to another to sense/detect signals or attributes) [Col. 86, lines 34-67], wherein a dynamic property is a physical property of the product droplet that influences droplet transport on the microfluidic device (e.g., the viscosity of the droplet influences the ease of transport) [Col. 86, lines 63-67 to Col. 87, lines 1-3], and the dynamic property depends on the result of the assay being performed (the viscosity is measured as a means for assessing the state of a reaction inside of the droplet, wherein said dynamic property depends on the result of the degree of coagulation which directly affects the ease of transport) [Col. 86, lines 63-67 to Col. 87, lines 1-3];
wherein sensing the dynamic property includes the step of:

sensing the product droplet with a second sensor at a second position (corresponding to distance that the droplet has been transporting) on the electrode array on the microfluidic device different from the first position (sensors are incorporated to measure parameters of interest on the droplet e.g., physical, chemical and electrical properties, at a location on the droplet microactuator where a reaction product may be located, wherein one or more sensors may be arranged to sense a property of a droplet on the microactuator) [Col. 80, lines 44-62];
executing application software with control electronics to automatically determine the sensed dynamic property based on a result of the droplet transport operation using transport measurements sensed by the first and second sensors (software routines are executed that control the droplet operations, wherein the viscosity depends on the result of the degree of coagulation which directly affects the ease of transport, said transport 

executing application software with control electronics to automatically determine the result of the assay of the sample droplet directly from the sensed dynamic property by equating either a positive or negative result for a target species in the sample droplet to the result of the transport operation (changes in the viscosity can be measured as a means for assessing the state of the chemical reaction inside the droplet, wherein the transporting/moving of the droplets, and therefore the ease of transport, allows reactions to be monitored) [Col. 8, lines 10-20, Col., 74, lines 32-34 and Col. 86, lines 63-67 to Col. 87, lines 1-3];
Regarding claim 2
Pollack teaches the method of determining a result of an assay as set forth above, further comprising actuating a portion of the electrode array associated with the product droplet (droplet operations may be affected by supplying voltage to the electrode) [Col. 58, lines 40-41], wherein the transport property of the product droplet is whether the product droplet is in a moveable or non-moveable state with the actuation of the electrode array portion (the movement of the droplets is detected) [Col.  58, lines 49-60]
Regarding claim 3	

Regarding claim 4
Pollack teaches the method of determining a result of an assay as set forth above, further comprising adjusting a temperature of the electrode array portion in multiple steps to determine a minimum temperature to render the product droplet into the moveable state from the non-moveable state (a temperature control means for controlling the heating and/or cooling a region of the droplet actuation device such that a droplet can be transported) [Abstract and Col. 3, lines 30-40].
Regarding claim 5
Pollack teaches the method of determining a result of an assay as set forth above, further comprising actuating a portion of the electrode array associated with the product droplet [Abstract and Col. 3, lines 30-40], wherein the transport property of the product droplet is whether the product droplet may be split into daughter droplets by the actuation of the electrode array portion [Abstract and Col. 3, lines 30-40]. 
Regarding claim 6

Regarding claim 7
Pollack teaches the method of determining a result of an assay as set forth above, further comprising adjusting a temperature of the electrode array portion in multiple steps to determine a minimum temperature to render the product droplet into a split-able state from a non-split-able state [Cols. 19-20 and Col. 22, lines 39-43].
Regarding claim 10
Pollack teaches the method of determining a result of an assay as set forth above, further comprising actuating a portion of the electrode array associated with the product droplet [Col. 57, lines 45-56 and Col. 58, lines 40-60], wherein the viscosity of the droplet is determined based on a time to effect a splitting of the product droplet by actuation of the electrode array portion (changes in viscosity are measured, wherein the transport/splitting of the droplet is influenced by such changes) [Col. 86, lines 63-67 to Col. 87, lines 1-3]. 
Regarding claim 11
Pollack teaches the method as set forth above, further comprising the steps of:
dispensing a first reagent droplet from a reagent reservoir onto a second portion of the electrode array (network of electrodes) of the microfluidic device (reagents, stored in a reservoir, are dispensed on a second portion of the network of electrodes such that 
controlling actuation voltages applied to the electrode array (network of electrode) of the microfluidic device to mix the sample droplet and the first reagent droplet into an intermediate product droplet (interaction of the reagent with the sample droplet such that they mix, wherein droplet operations are effected by supplying voltage to the electrodes) [Col. 57, lines 45-56 and Col. 58, lines 40-60];
dispensing a second reagent droplet onto a third portion of the electrode array (network of electrodes) of the microfluidic device (one or more reagent droplets are loaded) [Col. 8, lines 11-14]; and
 controlling actuation voltages applied to the electrode array of the microfluidic device to mix the intermediate product droplet and the second reagent droplet into the product droplet (droplet operations include mixing a droplet, wherein droplet transport occurs along a path or network of control electrodes by varying the patterns of voltage activation) [Col. 57, lines 45-56 and Col. 58, lines 40-60]. 
Regarding claim 12
Pollack teaches the method as set forth above, further comprising: 
dispensing a reference droplet (corresponding to control droplets) onto another portion of the electrode array [Col. 21, lines 29-42 and Col. 41, lines 6-14]; 
sensing the dynamic property of the reference droplet (control droplets can be taken through the same protocol as sample droplets to produce a calibration curve) [Col. 21, lines 29-42 and Col. 41, lines 6-14]; and 

Regarding claim 13
Pollack teaches the method as set forth above, further comprising: 
dispensing multiple reference droplets (corresponding to control droplets) onto respective portions of the electrode array [Col. 21, lines 29-42 and Col. 41, lines 6-14]; 
sensing the dynamic property of the reference droplets [Col. 21, lines 29-42 and Col. 41, lines 6-14]; 
generating a calibration curve based on the sensed dynamic property of the reference droplets [Col. 21, lines 29-42 and Col. 41, lines 4-14]; 
plotting the sensed dynamic property of the product droplet on the calibration curve [Col. 21, lines 29-42 and Col. 41, lines 6-14]; and 
determining the result of the assay of the sample droplet based on the plot of the dynamic property of the product droplet on the calibration curve [Col. 21, lines 29-42 and Col. 41, lines 6-14]. 
Regarding claim 14
Pamula teaches the method as set forth above, wherein determining the result of the assay of the sample droplet comprises determining whether a chemical species is present in the sample droplet [See, for example, Col. 82, lines 40-54].
Regarding claim 15
Pollack teaches the method as set forth above, wherein the assay is a nucleic amplification assay and that determining the result of the assay of the sample droplet 
Regarding claim 16
Pollack teaches the method as set forth above, wherein the assay is a blood coagulation assay and that determining the result of the assay of the sample droplet comprises determining whether a clot has formed based on the sensed dynamic property (the ease of transport of the droplet is monitored, wherein changes in viscosity e.g., greater degrees in coagulation, affects the transport of the droplet which can be detected as a measure of the degree of coagulation) [Col. 86, lines 63-67 to Col. 87, lines 1-3].
Regarding claim 17
Pollack teaches an assay measurement system for determining a result of an assay [Abstract, Figs. 1, 2, 6 and 9, Col. 57, lines 57-67 and Col. 58, lines 1-3 and 37-44], the assay measurement system comprising: 
a microfluidic device (corresponding to a droplet microactuator) including an electrode array configured to receive fluid droplets [Col. 8, lines 5-22]; 
a controller configured to control actuation voltages applied to the electrode array to perform manipulation operations to the fluid droplets (electrodes which effect droplet manipulations are controlled) [Col. 57, lines 15-19, 45-56, Col. 58, lines 40-41]; and 
a sensor for sensing a dynamic property of the fluid droplets as a result of the manipulation operations (a sensor measures property of the droplet e.g., physical, chemical or electrical aspect, as a result of droplet operations which may include 
a sample droplet is dispensed onto a first portion of the electrode array [Col. 8, lines 10-11]; 
a reagent droplet is dispensed onto a second portion of the electrode array [Col. 8, lines 12-14]; 
the controller controls actuation voltages applied to the electrode array to mix the sample droplet and the reagent droplet into a product droplet (droplet operations, which include mixing, are effected by supplying voltage to the electrodes, wherein the electrodes are activated by a control means) [Col. 57, lines 15-19, 45-56, Col. 58, lines 40-41], Col. 74, lines 65-67 to Col. 75, lines 1-6]; 
the sensor senses a dynamic property of the product droplet [Col. 57, lines 50-53, Col. 75, lines 40-45 and Col. 80, lines 44-62]; and 
the controller further is configured to determine a result of the assay based on the sensed dynamic property of the product droplet [. 
Regarding claim 18
Pollack teaches the method of determining a result of an assay as set forth above, wherein the sensor is an integrated sensor that is integrated into array element circuitry of the electrode array of the microfluidic device [Col. 80, lines 53-58].

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record, whether alone or in combination, fails to teach or fairly suggest the limitation “wherein the viscosity of the droplet is determined based on sensing a distance between centroids of the daughter droplets at a time of splitting of the product droplet by actuation of the electrode array portion” in the context of other limitations recited in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721